Citation Nr: 1100539	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-28 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1968.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).

The Veteran presented testimony before the undersigned in May 
2007.  A transcript of this hearing has been associated with his 
VA claims folder.

In May 2009, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2009, the Board remanded the claims for the purpose of 
ascertaining the etiology of the Veteran's current right and left 
foot disabilities.  

In June 2009, the Veteran underwent VA examination, as a result 
of which he was diagnosed with a left foot heel spur, 
degenerative joint disease of the right foot, and bilateral foot 
strain.  At the time of the examination, the Veteran reported the 
onset of bilateral foot pain and swelling after walking in the 
mountains in California during service.  He additionally stated 
that he had continued to have trouble with his feet since the 
initial in-service injuries.  

Based upon the examination of the Veteran and a review of his 
claims file, the examiner opined that the current foot 
disabilities were less likely as not caused by the Veteran's 
military service.  The examiner reasoned that the Veteran's 
service treatment records were silent as to a foot condition, and 
his separation examination did not demonstrate any foot 
conditions.  In addition, there was no evidence regarding any 
disabilities of the feet dated within 12 months of the Veteran's 
separation from service, and the first evidence of clinical 
treatment was not dated until 2003.  

The rationale provided by the examiner is inadequate, in that the 
examiner did not address the Veteran's lay reports of continuity 
of symptomatology, thereby rendering the examination as a whole 
inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (holding that most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations are 
whether the person opining is suitably qualified and sufficiently 
informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran's testimony regarding the onset of foot 
problems in service, and the continuity of such problems since 
service is competent.   In addition, that testimony is credible.  

Because the May 2009 report of examination is inadequate for 
rating purposes, a remand for an additional opinion is required.  
Id.

Lastly, additional evidence was received at the Board in October 
2010 without a waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2010).   Because this appeal is being remanded for other action, 
on remand, the RO should review the evidence received at the 
Board in October 2010 and issue a Supplemental Statement of the 
Case.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the same 
examiner who conducted the June 2009 
examination (or another qualified physician, if 
that same examiner is not available), for 
clarification of opinion as to whether it is at 
least as likely as not (50 percent probability 
or greater) that the Veteran's right and left 
foot disabilities are related to injuries 
sustained in service.  The examiner is advised 
that for purpose of providing this medical 
opinion, please accept as truthful the 
Veteran's description of an onset of bilateral 
foot pain and swelling after walking in the 
mountains in California during service, as well 
as the Veteran's contentions that he continued 
to have trouble with his feet since the initial 
in-service injuries.  No additional examination 
of the Veteran is necessary, unless the 
examining physician determines otherwise.  The 
claims folder must be made available to the 
examiner for review, and the report of 
examination must note that review.  A complete 
rationale, with citation to relevant medical 
findings, must be provided.

2.  Then, readjudicate the claims.  If the 
claims remain denied, issue a supplemental 
statement of the case, taking into 
consideration the evidence received at the 
Board in October 2010, and allow the 
appropriate time for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


